Citation Nr: 0734921	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-25 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for left 
shoulder strain and degenerative arthritis of the cervical 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1974 to April 
1975 and from November 1975 to October 1983.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania denying entitlement to a 
rating in excess of 10 percent for left shoulder strain and 
entitlement to service connection for a cervical spine 
disability.  The service connection issue was resolved by a 
July 2005 rating decision granting service connection for 
degenerative arthritis of the cervical spine.  In that rating 
decision, the RO also rated the cervical spine disability 
with the left shoulder strain and increased the rating from 
10 percent to 20 percent.  This did not satisfy the veteran's 
appeal with respect to the rating issue.  


REMAND

The RO has assigned one evaluation of 20 percent for the 
veteran's left shoulder strain and degenerative arthritis of 
the cervical spine under Diagnostic Code 5242, which provides 
the criteria for rating degenerative arthritis of the spine.  
The medical evidence shows that the veteran also has 
radicular pain involving the left upper extremity.  The 
functional impairment of the veteran's left upper extremity 
is separate and distinct from the functional impairment of 
his cervical spine and should be separately rated.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

There is, unfortunately, insufficient evidence to evaluate 
the radicular component of the veteran's cervical spine 
disability.  The report of the June 2005 VA examination of 
the spine notes that the veteran reported burning pain 
radiating from the neck into the shoulder, into the 
intrascapular area, and numbness radiating down the left 
upper extremity.  Neurological examination revealed patchy 
epithesia down the outer margin of the left upper extremity.  
The examiner diagnosed cervical degenerative changes with a 
history strongly suggestive of an old healed fracture of the 
cervical spine with cervical radicular pain radiating down to 
the left upper extremity.  The radicular pain, the examiner 
concluded, "would be moderate in severity."  

While it appears from the June 2005 VA examination that the 
veteran has never required bed rest prescribed by a physician 
due to any attacks of cervical radiculopathy, the medical 
evidence of record otherwise neglects to gauge the frequency 
and duration of his attacks of radiating pain.  Moreover, the 
VA examiner's determination that the pain would be 
"moderate" in severity does not suffice to enable the Board 
to adjudicate the issue here on appeal.  Therefore, the Board 
has determined that the veteran should be afforded another VA 
examination.

The Board also notes that the appellant has not been provided 
notice with respect to the effective-date element of his 
claim. 

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007), to include notice with 
respect to the effective-date element of 
his claim in accordance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In 
particular, the veteran should be 
requested to submit any pertinent 
evidence in his possession and any 
outstanding medical records pertaining to 
treatment or evaluation of his left upper 
extremity or cervical spine during the 
period of the claim or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  In any event, 
the RO or the AMC should obtain a copy of 
any more recent, pertinent VA outpatient 
treatment reports.  If the RO or the AMC 
is unsuccessful in its efforts to obtain 
any such evidence, it should so inform 
the veteran and his representative and 
request them to submit the outstanding 
evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current residuals of the service injury 
of the veteran's left shoulder and the 
functional impairment resulting from 
those residuals; and the functional 
impairment resulting from the veteran's 
service-connected cervical spine 
disability, to include any radicular 
impairment in either upper extremity.  
The claims folders must be made available 
to and reviewed by the examiner.  Any 
indicated testing should be conducted.  
The examiner should:

(A)  Describe the current state of the 
veteran's cervical spine, including the 
presence or absence of ankylosis and, if 
present, the degree thereof and whether 
it is at a favorable or unfavorable 
angle.

(B)  Undertake range of motion studies of 
the cervical spine, noting the exact 
measurements for forward flexion, 
extension, lateral flexion, lateral 
rotation, and specifically identifying 
any excursion of motion accompanied by 
pain.  The examiner should identify any 
objective evidence of pain and provide an 
assessment of the degree of severity of 
any pain.

(C)  Ascertain whether the cervical spine 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability, and, if feasible, express 
this in terms of the degree of additional 
range of motion loss, or favorable or 
unfavorable ankylosis due to weakened 
movement, excess fatigability, or 
incoordination.

(D)  Determine the extent of any 
increased functional impairment during 
flare-ups or when the cervical spine is 
used repeatedly over a period of time.  
If feasible, this should also be 
portrayed in terms of the degree of 
additional range of motion loss on 
repeated use or during flare-ups.  

(E)  Identify any muscle spasm, guarding, 
localized tenderness, and abnormal spinal 
contour.  

(F)  If the veteran is found to have 
intervertebral disc disease of the 
cervical spine, the examiner should 
identify all functional impairment due to 
this disability and specifically assess 
the frequency and duration of any attacks 
of cervical radiculopathy, to 
specifically include an assessment of any 
incapacitating episodes necessitating bed 
rest prescribed by a physician.

(G)  As to any clinically determined lost 
or impaired function of any radicular 
group, the examiner should provide 
findings that address the criteria for 
evaluating incomplete paralysis, such as 
whether the veteran's overall impairment 
is considered to be or analogous to mild, 
moderate, or severe incomplete paralysis.

(H)  The examiner should also provide an 
opinion concerning the impact of the 
service-connected cervical spine and left 
shoulder disabilities on the veteran's 
ability to work.  

The rationale for all opinions expressed 
must also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  In 
doing so, the RO or the AMC should 
separately rate the functional impairment 
of the veteran's cervical spine from any 
radicular impairment of either upper 
extremity.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 

					
	(CONTINUED ON NEXT PAGE)


Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).

